Citation Nr: 0335629	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an effective date prior to October 1, 
2002, for the grant of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder from January 18, to October 1, 
2002.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The veteran served on active military duty from March 1969 to 
June 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).

In a statement from the veteran and his representative 
received on January 18, 2002, the veteran claimed entitlement 
to a total rating for compensation purposes based upon 
individual unemployability.  A rating decision dated in June 
2002, denied this claim and a notice of disagreement to this 
action was received in July 2002.  However, a statement of 
the case was not provided to the veteran or his 
representative with regard to this issue.  A rating decision 
dated in January 2003, granted the veteran's claim of 
entitlement to a 100 percent disability rating for 
post-traumatic stress disorder.  Based on the Board's 
decision herein granting a 100 percent schedular evaluation 
for PTSD effective from January 18, 2002, the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability is moot and is not addressed 
by the Board.  38 C.F.R. § 4.16(a) (2003); Green v. West, 11 
Vet. App. 472, 476 (1998).


FINDINGS OF FACT

1.  The veteran's current back disorder is not shown by 
competent medical evidence to be related to his military 
service or to any incident therein.

2.  The veteran's claim for entitlement to an increased 
rating for post-traumatic stress disorder was received on 
January 18, 2002.

3.  After the final rating decision in June 2001, an increase 
in the manifestations of the veteran's post-traumatic stress 
disorder was not shown on any one particular date either 
before or after the date of a January 2002 claim for a rating 
in excess of 50 percent for post-traumatic stress disorder.

CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1154, 5103A (West 
2002).

2.  The criteria for an effective date of January 18, 2002, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400, 4.130, Diagnostic Code 9411 
(2003).

3.  The claim of a rating in excess of 50 percent for 
post-traumatic stress disorder from January 18, 2002 to 
October 1, 2002, is moot.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disorder

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law and VA issued regulations 
implementing the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in April 2001, that VA would obtain all VA 
medical records.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran provided authorizations, and his private medical 
records were obtained.  By a statement dated in April 2001, 
the veteran's representative reported that the veteran only 
receives 100 percent of his medical treatment from VA.  The 
claimant was notified of the need for a VA examination, and 
one was accorded him.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran contends that he injured his back when a 
helicopter he was in was shot down in Vietnam in 1969.  
Nevertheless, his service medical records are negative for 
any complaints, findings, or diagnosis of a back disorder or 
injury.  His service discharge examination conducted in May 
1970, was negative for any complaints of back trouble of any 
kind and the examination revealed a normal spine.

A VA examination conducted in September 1970, reported no 
abnormality of the spine.  In September 1976, the veteran 
complained of low back pain for three months.  An x-ray of 
the lumbosacral spine was normal, without evidence of 
compression fractures, bone destruction, or significant 
arthritic changes.  Thereafter, VA examinations conducted in 
1978 and 1981, and VA outpatient treatment records during 
that time reported no complaints or findings with regard to a 
back disorder.

A VA outpatient treatment record dated in January 1986 
indicated that the veteran strained his lower back 
approximately 3 weeks prior to the examination.  The 
impression was low back pain, secondary to lumbosacral 
strain.  

Private psychiatric records indicate that the veteran 
complained of his back hurting in January 1986.  Thereafter, 
the veteran reported in October 1989, that he had back pain 
for the last 10 years.  In June 1991, the veteran complained 
that he had pain in his back and "all over."  These private 
psychiatric records reported in June 1993, that the veteran 
complained pain everywhere in his body, to include his legs, 
back, neck, ankles, and feet.  

A VA outpatient treatment record dated in June 1991, reported 
complaints of back pain for the previous 7 to 10 days.  The 
diagnosis was chronic back pain.  

VA lumbar x-rays conducted in June 1999 led to a clinical 
impression of spondylolisthesis, L5 on S1, Grade I, and old 
anterior compression fracture of L1, with some associated 
traumatic arthritis.  

In a VA outpatient treatment record dated in October 1999, 
the veteran reported chronic back pain since jumping from a 
helicopter 60 feet off the ground in Vietnam.  On 
examination, the lumbosacral spine was tender to palpation, 
and straight leg raising was negative on the left, and full 
on the right with radiculopathy to the right buttock at 90 
degrees.  Good trunkal flexion was noted.

A private lumbosacral x-ray dated in March 2000, found no 
gross fracture or dislocation, and no spondylolisthesis.  An 
early spur was noted at the L4, L3, and L2 levels of the 
lumbar vertebrae, which was suggestive of early degenerative 
changes.  

A VA outpatient treatment record dated in February 2000, 
indicated that the veteran complained of pain in the lower 
back, knees, and feet.  In April 2000, the veteran reported 
complaints of pain in the lower back going down the right 
leg.  VA outpatient treatment records dated in June and July 
2000, show continued complaints of back pain.  

Private medical records indicate that in August 2000 the 
veteran incurred a T12 compression fracture.  He underwent 
surgery.  A VA outpatient treatment record dated in December 
2000, indicated that the veteran ambulated with a wheelchair.  
The impression was T11 incomplete paraplegia.  

At VA examination conducted in May 2001, the veteran reported 
a history of injuring his back in service when he was forced 
to bail out of a helicopter that was shot down.  Physical 
examination led to a diagnoses of parparesis, secondary to an 
incomplete spinal cord injury at the T11 level; cervical 
strain; and status post compression fracture at the L1 level, 
with traumatic arthritis.  The examiner opined that the 
spinal cord injury was "probably not related to a 
service-connected injury, since there is no indication in the 
records of the accident described."

VA outpatient treatment records from June 2001 to January 
2003, indicate that the veteran was ambulating on level 
surfaces on crutches, with continued findings of incomplete 
paraplegia.  

The law provides that service connection may be established 
for a disability incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the case of 
arthritis, service connection may be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Service department records denote the veteran's engagement in 
combat with the enemy during his period of active duty.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  As such, the 
provisions of 38 U.S.C.A. § 1154 are for application in this 
matter.

In Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), it 
was held that 38 U.S.C.A. § 1154(b) sets out a three-step 
test:  First, it must be determined if a veteran has 
submitted satisfactory lay or other evidence of service 
incurrence of an injury; second, to decide if such evidence 
is satisfactory, it must be determined if the evidence 
proffered is consistent with the circumstances, conditions, 
or hardships of the service; and, third, if steps one and two 
are satisfied, the veteran gains a rebuttable factual 
presumption of "service-connection," which can only be 
upset by clear and convincing evidence to the contrary 
supplied by the Government.  However, 38 U.S.C.A. § 1154(b) 
does not constitute a substitute for evidence of current 
disablement or a causal nexus between a combat injury and 
current disability.

While the veteran is competent to provide evidence as to his 
bailing out of a helicopter, he does not have the requisite 
medical knowledge to offer an opinion that a chronic injury 
to the low back resulted therefrom.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Hence, the veteran's 
opinion concerning a medical diagnosis or etiology is not 
competent evidence.

As noted above, the service medical records of the veteran, 
including a separation medical examination, do not describe 
any back complaints or findings of a back disorder.  
Importantly, there is no competent evidence of a causal nexus 
between an in-service injury and the veteran's current back 
disorder.  Indeed a VA examiner opined in May 2001, that the 
veteran's current back disorders were probably not related to 
an injury in service.

Thus, in the instant case, there is no medical evidence of a 
back injury in service, nor is there any evidence of 
complaints or findings of a back disorder shown in service.  
Arthritis was not shown within the first year after service 
discharge; indeed, x-rays of the spine were negative for 
evidence of arthritis until 1999.  It was not until many 
years following the veteran's discharge from service that the 
initial postservice complaints of low back pain were 
recorded, and there is medical evidence of record of an 
unrelated postservice low back injury occurring in 2000.  
Moreover, there is no medical evidence that the veteran 
currently has a back disorder due to his military service or 
to any incident therein.  Accordingly, as the preponderance 
of the evidence is clearly against the claim, service 
connection for a back disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Earlier Effective Date

The veteran's service medical records reveal that while 
serving in Vietnam the veteran was treated for episodes of 
hyperventilation with shortness of breath, dizziness, and 
heart palpitation.  In November 1970, following a 1970 VA 
examination service connection for conversion hysteria with 
functional GI syndrome was granted.  In 1981, the 
service-connected psychiatric disorder was recharacterized as 
post-traumatic stress disorder.  The medical evidence of 
record shows that the veteran continued to receive treatment 
for his service-connected post-traumatic stress disorder, 
with manifestations of nightmares, flashbacks, panic attacks, 
sleep impairment, anxiety, feelings of detachment, 
restriction in range of affect, psychogenic amnesia, 
irritability and anger outbursts, concentration difficulties, 
hypervigilence, and exaggerated startle response.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  With regard to 
claims for increased compensation, the law also provides that 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Id.  

The veteran filed a claim of entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder on 
January 10, 2001.  A rating decision dated in June 2001 
granted an increased rating of 50 percent for post-traumatic 
stress disorder.  The veteran failed to perfect an appeal to 
this decision.  See 38 U.S.C.A. § 7105 (West 2002).  
Accordingly, that decision is final.  Id.  

In this case, VA outpatient treatment records dated in August 
2001 and October 2001, report complaints of nightmares four 
or more times a week about Vietnam, sleep impairment, 
flashbacks during the day, and feelings of rage.  On 
examination in August 2001, the veteran was alert and 
oriented and his speech was relevant and coherent.  Mood was 
subdued and affect was reported as constricted.  There was no 
evidence of a psychosis.  Feelings of suicidal or homicidal 
ideation were not present.  VA examiners in November 2001, 
strongly suggested that the veteran remove all handguns from 
his home due to suicidal ideation.  

At a March 2002 VA examination the veteran reported sleeping 
only 3 to 4 hours a night, with nightmares 4 to 5 times 
weekly, and flashbacks.  He indicated that he became 
frustrated and angry, and acted violently by punching the 
wall and throwing things.  The veteran described anxiety 
attacks during which he would be stressed out, was fearful of 
losing control, and "hollers" for help.  He would become 
scared and hypervigilant.  The veteran described panic 
attacks occurring mostly at night, during which he would 
hyperventilate.  He reported that during the times he thought 
of Vietnam, he sweated and slapped himself.  

The examiner noted that the veteran had been divorced twice, 
and was last employed in 1998, at a flower shop where he 
worked part-time.  At the time of the examination, it was 
noted that the veteran stayed home all day and watched 
television, with personal contact limited to his girlfriend 
and monthly telephone contacts with his mother and sister.  

On examination, it was noted that he veteran had fair hygiene 
and his psychomotor activity was normal.  His speech was 
clear and directed and his thoughts were goal-directed.  He 
admitted to intermittent suicidal ideation for years, but 
denied homicidal ideation.  His mood was dysphoric, but his 
affect was mood congruent.  His cognitive symptoms were 
grossly preserved.  The veteran mentioned that he sometimes 
saw "the sight of the people and they follow him."  The 
diagnosis was chronic and severe post-traumatic stress 
disorder.  The global assessment functioning score was 47, 
which indicates serious symptoms or moderate difficulty in 
social, occupational, or school functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

A report dated in March 2002, from a Vet Center, reported 
that the veteran had been treated in their program since 
April 2001.  He was soft spoken with a blunt affect, but 
became very emotional when discussing Vietnam.  The veteran 
reported nightmares, severe flashbacks, intrusive thoughts, 
depression, anxiety, panic attacks, isolation, anger, and 
avoiding people, places, and things that reminded him of 
Vietnam.  He admitted to suicidal ideation, but without plan 
or intent.  

A VA outpatient treatment record dated in March 2002, 
reported that the veteran stated he was sleeping better with 
medication, but still had anxiety attacks that resulted in 
hyperventilation.  He denied suicidal or homicidal ideation.  
In June 2001, the veteran complained of "jitteriness" and 
irritability.  He noted that he was sleeping better, and his 
nightmares had decreased in intensity and frequency.  No 
psychotic symptoms were found, and the veteran denied 
suicidal or homicidal ideation.  

A July 2002 Vet Center report described severe, avoidance, 
and arousal symptoms.  The examiner noted that the veteran 
had an unkempt appearance and anxious manner.  His speech was 
soft and the pace was slow.  He was oriented to person, 
place, and time.  The veteran's memory and concentration were 
impaired.  His affect was flat and restricted.  Motor 
activity was tense and judgment was impaired.  Thought 
processes were reported as intact, although the examiner 
noted that the veteran was at times disorganized, tangential, 
and circumstantial.  The veteran did not appear delusional.  
He acknowledged audio hallucinations of two voices in the 
background, and visual hallucinations of a man.  It was 
reported that the veteran had been noted to dissociate in 
group sessions.  The veteran denied suicidal ideation, but 
feared that he had nothing to live for.  He denied homicidal 
ideation.  Assessment for lethality was mild to moderate.  
The examiner opined that the veteran's post-traumatic stress 
disorder was chronic and severe, and had increased in 
severity to the point that the veteran was unable to function 
in a productive manner.  In addition to severe post-traumatic 
stress disorder, the examiner noted that the veteran 
demonstrated symptoms of major depressive disorder with 
anhedonia, amotivation, and survivor's guilt.  

The veteran was hospitalized at a VA Medical Center in 
October 2002, for crises stabilization with thoughts of 
suicide, and a plan.  On admission, his global assessment 
functioning score was 20, which represents some danger of 
hurting self or others or occasionally fails to maintain 
minimal personal hygiene or gross impairment in 
communication.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  On hospital discharge, 
the veteran was no longer suicidal and it was noted that he 
had improved.  His global assessment functioning score was 
60, which represents moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  Id. 

A 50 percent evaluation for post-traumatic stress disorder is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Id. 
 
A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

In this case, the veteran's claim for entitlement to a rating 
in excess of 50 percent for post-traumatic stress disorder 
was received by VA on January 18, 2002.  There is no evidence 
in the record that the veteran filed with VA a formal or 
informal claim of entitlement to a rating in excess of 50 
percent for post-traumatic stress disorder prior to January 
18, 2002.  A rating decision dated in March 2002, denied the 
veteran's claim for an increased rating for his 
service-connected post-traumatic stress disorder.  The 
veteran perfected an appeal as to this issue.  Thereafter, a 
January 2003 rating decision assigned a 100 percent 
evaluation effective from October 1, 2002.  The 
representative perfected an appeal as to the effective date 
of the 100 percent evaluation to the Board in an Informal 
Hearing Presentation dated in July 2003.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim -- if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed -- but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The phrase "otherwise, date of receipt of 
claim" in the paragraph (2) of the regulation "refers to 
the situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  In addition, the United States Court of Appeals 
for Veterans Claims has indicated that it is axiomatic that 
in order to assign entitlement to an increase in disability 
compensation the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992) 
(noting that, under section 5110(b)(2), which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

The holdings of the Court thus far have contemplated 
situations in which an increase in disability to the next 
disability level provided by law for the particular 
disability may be ascertained from one single medical report 
or document on one given date and that, unless that date is 
more than one year before date of the claim for an increase, 
that date should be the effective date.  The Board observes 
from its experience in reviewing claims for earlier effective 
dates for increased ratings, however, that many times things 
are neither that simple and clear cut nor, given the nature 
of certain disabilities and the rating criteria for 
evaluating them, are they expected to be.  In such cases, 
where it is clear to VA that an increase in disability has 
occurred - a fact only "ascertainable" from review of 
several medical reports spanning a period of time -- the 
assignment of the date of claim may be the most appropriate 
effective date under the provisions of § 3.400(o)(2).  This 
is particularly so in cases where the medical evidence is 
dated both before and after the date of claim.

Thus, a determination that an increase in disability had 
occurred may be based, not on one report, but on several 
reports taken together which, in VA's judgment, show that the 
requirements for an increased rating have been fulfilled by 
manifestations over a period of time.  Especially where 
medical records are considered that both pre-date and post-
date the date of claim, it is appropriate in such cases for 
VA to assign the date of claim as the effective date because 
there is no particular date -- i.e., no "'earliest' date on 
which it is factually ascertainable that an increase in 
disability had occurred."  Thus, the requirements of 
paragraph (2) of 38 C.F.R. § 3.400(o) are two:  (1) a 
specific date on which it is factually ascertainable that an 
increase occurred and (2) a claim received within one year of 
that date.  Therefore, the phrase "otherwise date of claim" 
may be construed, in addition to having the meaning ascribed 
to this phrase by the Court in Harper, as contemplating 
situations in which it is not factually ascertainable that an 
increase occurred on any one particular date, either before 
or after the date of claim, and as stating that, in those 
situations, the date of claim should be assigned.  38 C.F.R. 
§ 3.400(o)(2) ("Earliest date as of which it is factually 
ascertainable that an increase in disability had 
occurred . . . otherwise, date of receipt of claim.").

This interpretation enjoys some support in the legislative 
history of 38 U.S.C.A. § 5110(b)(2), which was added to the 
law in 1975.  The Veterans Disability Compensation and 
Survivor Benefits Act of 1975, Pub. L. No. 94-71, § 104(2), 
89 Stat. 395, 396, added section 3010(b)(2) to title 38, 
United States Code (currently codified as amended at 
38 U.S.C.A. § 5110(b)(2)).  As noted in an opinion of the 
General Counsel, this provision was added in order to 
"permit retroactive payment of increased compensation from 
the date of increase in disability up to 1 year when that 
date is ascertainable."  Cong. Rec. H23,937 (daily ed. 
July 22, 1975) (statement of Rep. Roberts) (emphasis added); 
see VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).  The 
implication -- when read in the context of the phrase, 
"otherwise, date of claim," that was included in the 
subsequently codified regulation -- is that, when a specific 
date of the increase is not ascertainable, the date of claim 
should be assigned.

In this case, the Board concludes upon review of the record 
that it is not factually ascertainable that an increase of 
the veteran's post-traumatic stress disorder after the 
finally decided claim in June 2001, occurred on any one 
particular date either before or after January 18, 2002, but 
that the requirements for an increased rating have been 
fulfilled by manifestations over a period of time.  Hazan, 10 
Vet. App. at 519.  Accordingly, the Board finds that the 
appropriate effective date for the 100 percent disability 
evaluation assigned for the veteran's service-connected 
post-traumatic stress disorder is the date of receipt of the 
veteran's claim for an increased rating, i.e. January 18, 
2002.

As noted above, the veteran's claim for entitlement to a 
rating in excess of 50 percent for post-traumatic stress 
disorder was also received on January 18, 2002.  A rating 
decision dated in March 2002, denied the veteran's claim for 
an increased rating for his service-connected post-traumatic 
stress disorder.  The veteran perfected an appeal, affording 
jurisdiction to the Board as to this issue.  Although the 
rating decision dated in January 2003, granted a 100 percent 
disability rating for post-traumatic stress disorder, the RO 
only assigned a 100 percent evaluation effective from October 
1, 2002.  However, the appeal as to the claim of entitlement 
to a rating in excess of 50 percent from the date of the 
veteran's claim, January 18, 2002, and the effective date of 
the 100 percent rating in October 2002, remained in appellate 
status.  However, as the Board has granted an effective date 
for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder from January 18, 2002, this 
issue is now moot.   

The Board points out that VA did not fulfill the VCAA duty to 
notify with regard to the issue of entitlement to an 
effective date prior to October 1, 2002, for the grant of a 
100 percent evaluation for post-traumatic stress disorder.  
However, such error is nonprejudicial due to the Board's 
grant of this issue herein.


ORDER

Service connection for a back disorder is denied.  

An effective date of January 18, 2002, for the award of a 100 
percent disability rating for post-traumatic stress disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

The claim of entitlement to a rating in excess of 50 percent 
from January 18, 2002 to October 1, 2002for PTSD, is moot, 
and is therefore dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



